Citation Nr: 0518391	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of frozen feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to November 
1945.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, through the VA's 
Appeals Management Center (AMC), so that additional 
procedural and evidentiary development could be undertaken.  
While the case remained in remand status, the AMC's Resource 
Unit in Bay Pines, Florida, determined in a supplemental 
statement of the case of March 2005 that new and material 
evidence had been submitted to reopen the previously denied 
claim, but that a grant of service connection for residuals 
of frozen feet, based on the reopened claim, was not 
warranted.  The case has since been returned to the Board for 
further review.

Pursuant to an August 2003 request made on behalf of the 
veteran, this case has been advanced on the Board's docket on 
the basis of 38 U.S.C.A. § 7107 (West 2002).  Expedited 
consideration has followed since that time.


FINDINGS OF FACT

1.  Service connection for residuals of frozen feet was 
denied on prior occasions, the most recent of which was 
entered by the RO in May 1990; no timely appeal of the May 
1990 denial was thereafter initiated by the veteran.   

2.  The evidence added to the record since the May 1990 
decision fails to raise a reasonable possibility of 
substantiating the previously denied claim. 




CONCLUSIONS OF LAW

1.  The RO's May 1990 decision, denying the veteran's claim 
to reopen for entitlement to service connection for residuals 
of frozen feet, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Since entry of the RO's May 1990 decision, new and 
material evidence has not been submitted with which to reopen 
the veteran's previously denied claim of entitlement to 
service connection for residuals of frozen feet.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in 
September 2003 for additional evidentiary and procedural 
development by the RO, including further efforts to retrieve 
the veteran's service medical records and readjudication of 
his claim to reopen.  On remand, the AMC on behalf of the RO, 
made further inquiry of the National Personnel Records Center 
(NPRC), based on data supplied by the veteran in February 
2002 relating to his organizational status at the time of 
treatment for his alleged cold injury, in order to obtain any 
available service medical records.  The NPRC responded in 
October 2004, noting that further information as to his 
complete organizational unit at the time of alleged treatment 
was needed.  A further request was then made for service 
medical records.  Thereafter, the NPRC noted in December 2004 
that daily sick and morning reports referencing the veteran 
in November 1945, had been located and copies forwarded, in 
addition to the statement that complete unit or 
organizational data were needed to search sick and morning 
reports for the 10th Mountain Division for claimed treatment 
of frostbite in March 1945.  The record reflects that no 
further contact was made by the AMC with either the veteran 
or the NPRC, and none is shown to have been warranted given 
that the veteran had previously furnished the requested 
organizational data to the RO/AMC, which were then provided 
to the NPRC.  With that data, the NPRC in prior searches 
located and obtained a copy of a Medical Officer's Report 
indicating the veteran's sickness on March 6, 1945.  In 
addition, a 1988 NPRC search of the 85th MT Infantry 
Regiment, Company H, showing no reference of the veteran in 
sick reports.  On the basis of the foregoing, and inasmuch as 
neither the veteran, nor his representative, contends 
otherwise, it is found that all of the actions sought by the 
Board by its prior remand have been completed as directed 
under the circumstances presented.  See Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, prior to the initiation of the claim to 
reopen, the denial of which forms the basis of the instant 
appeal.  The VCAA significantly added to the statutory law 
concerning VA's duties when processing claims for VA benefits 
by redefining the obligations of VA with respect to its duty 
to assist a claimant, and including an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2004).  The applicable law and regulations have 
been the subject of holdings of various Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  In this case, there is 
no issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  Written notice of the foregoing 
was initially provided to the veteran by the RO in October 
2001, and then by the AMC through its May 2004 correspondence 
to the veteran.  To that extent, the VA's duties established 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have 
been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, many efforts have 
been made to obtain all available service medical records, as 
well as all relevant examination and treatment records 
compiled by VA and non-VA sources since the veteran's 
discharge from service.  The NPRC has furnished only sick or 
morning reports pertaining to the veteran, noting that the 
veteran's service medical records were destroyed by fire and 
that Surgeon General's records containing a brief synopsis of 
treatment were unavailable.  It is of note that the veteran 
has not been afforded a VA medical examination in connection 
with his claim to reopen, although he seeks such an 
evaluation in order to assist him in validating his claim for 
service connection for frozen feet.  A VA examination under 
38 C.F.R. § 3.159(c)(4) is, however, only authorized if new 
and material evidence is presented or secured.  As new and 
material evidence has not been submitted all assistance due 
the veteran under the VCAA has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  Where notice is 
not issued prior to the rating decision the veteran has the 
right to be provided the requisite VCAA content-complying 
notice and proper subsequent VA process at some time during 
the appellate process.  In this instance, once full and 
complete notice of the VCAA was furnished to the veteran, his 
claim was readjudicated and notice of the outcome was 
provided to him, in concert with the holding in Pelegrini.  
Therefore, to decide the appeal now would not be error.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

It is well-established doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits of such case, and that a potential 
jurisdictional defect may be raised by the tribunal, sua 
sponte or by any party, at any state in the proceedings, and, 
once apparent, must be adjudicated.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) (finding that the Board's 
jurisdiction to address whether new and material evidence had 
been presented is mandatory, regardless of the action taken 
by the RO).  In view of the foregoing, it is clear that the 
Board must initially address the question of the newness and 
materiality of the evidence, prior to consideration of the 
merits of the reopened claim, regardless of the RO's prior 
actions or conclusions.

Newness and Materiality of the Evidence Presented to Reopen

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
United States Code, provides that a final decision that is 
not appealed "will not thereafter be reopened or allowed, 
except as may otherwise be provided by regulations not 
inconsistent with this title."  The United States Court of 
Appeals for the Federal Circuit has clarified that sections 
7105(c) and 5108 function together to prohibit the reopening 
of claims in the absence of new and material evidence, where 
the claims in question have not been appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

For the purposes of this case, the definition of new and 
material evidence is set forth at 38 C.F.R. § 3.156 and it 
provides that:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim. 

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

In Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996), it 
was held that 38 U.S.C.A. § 1154(b) sets forth a three-step 
test:  First, it must be determined if a veteran has 
submitted satisfactory lay or other evidence of service 
incurrence of an injury; second, to decide if such evidence 
is satisfactory, it must be determined if the evidence 
proffered is consistent with the circumstances, conditions, 
or hardships of the service; and, third, if steps one and two 
are satisfied, the veteran gains a rebuttable factual 
presumption of "service-connection," which can only be upset 
by clear and convincing evidence to the contrary supplied by 
the Government.  Notably, however, 38 U.S.C.A. § 1154(b) does 
not constitute a substitute for evidence of current 
disablement or a causal nexus between a combat injury and 
current disability.  

Entitlement to service connection for frozen feet was 
initially denied by the RO in a rating action of June 1989, 
notice of which was provided to the veteran in the same 
month.  No appeal of the June 1989 denial followed, thus 
rendering that action final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  A claim to reopen was then filed in   January 1990, 
and the RO denied such claim in a letter, dated in May 1990, 
to the veteran in which he was fully apprised of his 
appellate rights.  No timely appeal of such action was then 
initiated by the veteran, and in the absence of any appeal, 
the May 1990 denial was likewise rendered final.  Id.

Received by the RO in September 2001, was the veteran's claim 
to reopen that is the subject of the instant appeal.  Given 
the finality of the May 1990 action, as set forth above, the 
question at this juncture is whether new and material 
evidence has been presented to reopen the veteran's 
previously denied claim for service connection for residuals 
of frozen feet.  This necessitates a review of the evidence 
submitted prior to and subsequent to that most recent, final 
denial.  

On file at the time of entry of the May 1990 denial were, as 
pertinent to this matter, War Department records denoting the 
veteran's decorated combat service during World War II, to 
include service in the Po Valley, data from the NPRC 
indicating the unavailability of the veteran's service 
medical records, and a Medical Officer's Report of March 6, 
1945, noting the veteran's unspecified sickness as of that 
date.  Also then on file were records of private medical 
treatment containing a November 1998 diagnosis of a history 
of frozen feet, and the veteran's many written statements 
attesting to his inservice cold exposure and his claim that 
such resulted in frozen feet.  

Since entry of the May 1990 denial, the veteran has submitted 
a September 2001 document in which he set forth a history of 
his claimed cold injury of his feet, in addition to various 
other written statements of his alleging entitlement to 
service connection for residuals of frozen feet.  Also 
presented are various medical examination and treatment 
records compiled by VA and/or non-VA sources, none of which 
contain a diagnosis of frozen feet or residuals specifically 
therefrom.  Records relating to further contact by the RO/AMC 
and the NPRC are also on file, with daily sick and morning 
reports identifying the veteran was sick for reasons not 
therein specified on November 8 and 9, 1945, and that he was 
to be transferred on November 17, 1945, to a separation point 
at the Hospital Center at Camp Carson, Colorado.  Separation 
point lists prepared on November 17 and 19, 1945, at the 
Hospital Center at Camp Carson likewise list the veteran's 
name, without further elaboration.  Also submitted is a copy 
of information obtained from the internet in which a history 
of the 10th Mountain Division was set forth.  

The evidence described in the preceding paragraph is, in 
part, cumulative of previously submitted, most notably in 
terms of the contentions advanced by the veteran.  The 
evidence received into the record since May 1990, by itself 
or when considered with previously submitted evidence, does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claim to reopen; namely that a claimed 
inservice cold injury to the feet led to disability involving 
frozen feet, residuals of which continue to be present to 
this date.  Such evidence, inclusive of the sick and morning 
reports and separation lists, as well as the history of the 
10th Mountain Division, does not raise a reasonable 
possibility of substantiating the veteran's claim to reopen.  
The evidence does not disclose the existence of frozen feet 
at any time subsequent to the reported inservice incident(s) 
or residuals thereof.  On that basis, it cannot be held that 
new and material evidence has been submitted with which to 
reopen the veteran's previously denied claim for service 
connection for residuals of frozen feet.  

The appeal is denied.


ORDER

New and material evidence has not been presented to reopen 
the veteran's claim of entitlement to service connection for 
residuals of frozen feet.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


